Citation Nr: 0002053	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-04 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an eye disorder 
including optic atrophy associated with malnutrition.

2.  Entitlement to service connection for hypertensive 
cardiovascular disease with congestive failure.

3.  Entitlement to service connection for a sexual 
dysfunction.

4.  Entitlement to service connection for cervical 
spondylosis.

5.  Entitlement to service connection for degenerative 
arthritis of the acromioclavicular joints, bilaterally.

6.  Entitlement to service connection for degenerative 
arthritis of the knees.

7.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for hypertension.

8.  Entitlement to an increased rating for service-connected 
residuals of frostbite of both feet with vasomotor 
instability and skin changes, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO) which: denied service connection for 
an eye condition, a heart condition, a sexual dysfunction, 
cervical spondylosis, arthritis of the acromioclavicular 
joints and arthritis of the knees; which found no new and 
material evidence to reopen a claim of entitlement to service 
connection for hypertension; and which continued a 30 percent 
disability rating for residuals of frostbite of both feet 
with vasomotor instability and skin changes.  The Board 
addresses the rating issue in the REMAND portion of this 
decision.



FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has an eye disorder.

2.  There is no competent medical evidence linking a current 
heart disorder with the veteran's period of active service.

3.  There is no competent medical evidence linking a current 
sexual dysfunction with the veteran's period of active 
service.

4.  There is no competent medical evidence linking current 
cervical spondylosis with the veteran's period of active 
service.

5.  There is no competent medical evidence linking current 
degenerative arthritis of the acromioclavicular joints, 
bilaterally, with the veteran's period of active service.

6.  There is no competent medical evidence linking current 
degenerative arthritis of the knees with the veteran's period 
of active service.

7.  By an unappealed decision in January 1985 the RO denied 
entitlement to service connection for hypertension.

8.  Evidence associated with the claims file subsequent to 
the RO's January 1985 denial does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative or redundant, and by itself and in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of the 
claim.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an eye 
disorder is not well grounded.  38 U.S.C.A. §5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
hypertensive cardiovascular disease with congestive failure 
is not well grounded.  38 U.S.C.A. §5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
sexual dysfunction is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).

4.  The claim of entitlement to service connection for 
cervical spondylosis is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).

5.  The claim of entitlement to service connection for 
degenerative arthritis of the acromioclavicular joints, 
bilaterally, is not well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).

6.  The claim of entitlement to service connection for 
degenerative arthritis of the knees is not well grounded.  
38 U.S.C.A. §5107(a) (West 1991).

7.  The RO's January 1985 decision denying entitlement to 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

8.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
hypertension has not been submitted.  38 U.S.C.A. §  5108 
(West 1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was a prisoner of war (POW) from April 1944 to 
May 1945 during his World War II combat service in Europe.  
He contends that all disabilities at issue in appeal arose 
from his POW experience.

As an initial matter the Board notes that the RO has been 
unable to locate all of the veteran's service medical records 
(SMRs).  In September 1997 the RO requested the SMRs from the 
National Personnel Records Center (NPRC).  In October 1997 
the NPRC notified the RO that these records were unavailable, 
possibly because they were destroyed in a 1973 fire.  The 
NPRC advised the RO that submission of a Request For 
Information Needed To Reconstruct Medical Data (NA Form 
13055) might help locate the missing records.  Although the 
veteran submitted a completed NA Form 13055 dated in November 
1997, the SMRs still could not be found.  The Board finds 
that the RO made a substantial effort to locate the veteran's 
SMRs.

In consideration of the foregoing, the Board finds that the 
RO has expended all possible efforts to obtain records 
pertinent to the veteran's claim, that further search for the 
missing SMRs would be futile, and that the VA has no duty to 
continue to search for records that are apparently 
unavailable.  See Porter v. Brown, 5 Vet. App. 233, 237 
(1993); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Therefore, the Board is constrained to consider this matter 
solely upon the evidence of record.

Service connection issues

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  The threshold question for the Board, however, 
is whether the veteran presents well grounded claims for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  A former POW who was detained for 
more than 30 days is entitled to a rebuttable presumption of 
service connection for certain diseases enumerated by 
regulation (listed diseases), even absent evidence of the 
disease in service, provided the listed disease manifests 
itself to a degree of 10 percent at any time following 
separation from service.  38 C.F.R. § 3.309(c).

A.  An eye disorder including optic atrophy associated with 
malnutrition

The earliest post-service claims file evidence pertaining to 
the veteran's eyes is from 1984.  In an August 1984 Former 
POW Medical History report (POW history), the veteran stated 
that he had experienced no eye or vision disorder while in 
captivity during service.  An October 1984 Former POW VA 
examination (1984 examination) disclosed no eye abnormality 
except for the fundi, and no diagnosis of an eye disorder.  
The record also includes VA outpatient treatment records from 
November 1989 to July 1997 (treatment records) which include 
a single mention of what appears to be bilateral cataracts 
without further elaboration or explanation.  A report of a 
September 1997 VA eye examination noted clear cornea, 
anterior chambers, irises and lenses and diagnosed the 
veteran's eyes as normal.

Beyond the veteran's own statements, there is no competent 
medical evidence that the veteran has a current eye disorder.  
However, because the veteran is a lay person with no medical 
training or expertise, his statements alone cannot constitute 
competent evidence of the required diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
lay persons are not competent to offer medical opinions).

Inasmuch as the record is devoid of competent medical 
evidence of a diagnosis of a current eye disorder, the 
veteran's claim for service connection for an eye disorder 
including optic atrophy associated with malnutrition is 
implausible and must be denied as not well grounded.

B.  Hypertensive cardiovascular disease with congestive 
failure

The earliest post-service claims file evidence pertaining to 
the veteran's heart also is from 1984.  The POW history notes 
that the veteran reported experiencing rapid and skipped or 
missed heartbeats while in captivity.  The 1984 examination 
noted no diagnosis of heart disease.  Medical records 
document the veteran's private heart examinations from March 
1988 to September 1995 which appear to disclose heart 
abnormalities but include no diagnoses.  The VA treatment 
records note an irregular heart rhythm and in late 1995 
speculate as to whether the veteran might have ischemic heart 
disease.  However, 1996 treatment records include a diagnosis 
only of congestive heart failure.  A report of a September 
1997 VA examination includes a diagnosis of hypertensive 
cardiovascular disease with congestive failure.

Hypertensive cardiovascular disease with congestive failure 
does not constitute a listed disease for which a presumption 
of service connection applies.  See 38 C.F.R. § 3.309(c).  
Beyond the appellant's own statements, there is no competent 
medical evidence linking the veteran's heart disorder to his 
period of active service or captivity.  However, as above, 
the veteran's statements alone are not competent evidence of 
the required nexus.  See Espiritu v. Derwinski, 2 Vet. App. 
at 494-95.

Inasmuch as the record is devoid of competent medical 
evidence linking a current heart disorder to the veteran's 
period of active service, his claim for service connection 
for hypertensive cardiovascular disease with congestive 
failure is implausible and must be denied as not well 
grounded.

C.  Sexual dysfunction

The earliest post-service claims file evidence pertaining to 
the veteran's sexual functioning appears in the November 1989 
to July 1997 treatment records.  The POW history and 1984 
examination report note no evidence of genitourinary or 
genitalia abnormalities or diagnosis for impotence or another 
sexual dysfunction.  The treatment records note that the 
veteran was treated for impotence and the report of one of 
the September 1997 VA examinations attributed the veteran's 
interrupted sexual function to his congestive heart failure 
and medications.

A sexual dysfunction does not constitute a listed disease for 
which a presumption of service connection applies.  See 
38 C.F.R. § 3.309(c).  Beyond the appellant's own statements, 
there is no competent medical evidence linking the veteran's 
sexual dysfunction to his period of active service or 
captivity.  However, as above, the veteran's statements alone 
are not competent evidence of the required nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95.

Inasmuch as the record is devoid of competent medical 
evidence linking a current sexual disorder to the veteran's 
period of active service, his claim for service connection 
for sexual dysfunction is implausible and must be denied as 
not well grounded.

D.  Cervical spondylosis

The earliest post-service claims file evidence pertaining to 
a cervical spine disorder is from August 1984.  The POW 
history notes unspecified muscle and joint aches, pains and 
swelling but no specific reference to a cervical spine 
disorder.  The 1984 examination report notes, without 
elaboration, a 50 percent limitation of cervical spine 
motion.  The treatment records include a diagnosis of 
degenerative joint disease but no specific reference to a 
cervical spine disorder.  The report of the September 1997 VA 
joints examination notes a symptomatic cervical spine 
including pain in the right supraclavicular area, increased 
cervical lordosis and marked limitation of motion without 
pain, tenderness or sensory or motor deficits.  X-rays 
disclosed degenerative changes in the lower cervical spine.  
The diagnosis was cervical spondylosis which the examiner 
characterized as indicative of the aging process and not of 
traumatic origin.

Because the veteran's cervical spine disorder is not 
traumatic in origin, it does not constitute a listed disease 
for which a presumption of service connection applies.  See 
38 C.F.R. § 3.309(c).  Beyond the appellant's own statements, 
there is no competent medical evidence linking the veteran's 
cervical spondylosis to his period of active service or 
captivity.  However, as above, the veteran's statements alone 
are not competent evidence of the required nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95.

Inasmuch as the record is devoid of competent medical 
evidence linking current cervical spondylosis to the 
veteran's period of active service, his claim for service 
connection for cervical spondylosis is implausible and must 
be denied as not well grounded.


E.  Degenerative arthritis of the acromioclavicular joints

The earliest post-service claims file evidence pertaining to 
a shoulder disorder appears in the November 1989 to July 1997 
treatment records.  The POW history notes unspecified muscle 
and joint aches, pains and swelling but no specific reference 
to a shoulder disorder.  The 1984 examination report notes no 
evidence of a shoulder disorder.  The treatment records 
include a diagnosis of degenerative joint disease and 
arthritis of the shoulders.  The report of the September 1997 
VA joints examination notes the veteran's report of bilateral 
shoulder pain and objective findings including limitation of 
motion.  X-rays disclosed degenerative changes in the 
acromioclavicular joints which the examiner characterized as 
indicative of the aging process and not of traumatic origin.

Because the veteran's degenerative arthritis of the 
acromioclavicular joints is not traumatic in origin, it does 
not constitute a listed disease for which a presumption of 
service connection applies.  See 38 C.F.R. § 3.309(c).  
Beyond the appellant's own statements, there is no competent 
medical evidence linking the veteran's shoulder disorder to 
his period of active service.  However, as above, the 
veteran's statements alone are not competent evidence of the 
required nexus.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.

Inasmuch as the record is devoid of competent medical 
evidence linking a current shoulder disorder to the veteran's 
period of active service, his claim for service connection 
for cervical spondylosis is implausible and must be denied as 
not well grounded.

F.  Degenerative arthritis of the knees

The earliest post-service claims file evidence pertaining to 
a knee disorder is from the November 1989 to July 1997 
treatment records.  The POW history notes unspecified muscle 
and joint aches, pains and swelling but no specific reference 
to a knee disorder.  The 1984 examination report notes no 
evidence of a knee disorder.  The treatment records include a 
diagnosis of degenerative joint disease and arthritis of the 
knees.  The report of the September 1997 VA joints 
examination notes the veteran's report of bilateral knee pain 
and swelling and objective findings including absence of 
deformity, minimal crepitus, good stability and limitation of 
motion.  X-rays disclosed degenerative changes in the knees 
which the examiner characterized as indicative of the aging 
process and not of traumatic origin.

Because the veteran's bilateral degenerative arthritis of the 
knees is not traumatic in origin it does not constitute a 
listed disease for which a presumption of service connection 
applies.  See 38 C.F.R. § 3.309(c).  Beyond the appellant's 
own statements, there is no competent medical evidence 
linking the veteran's knee disorder to his period of active 
service or captivity.  However, as above, the veteran's 
statements alone are not competent evidence of the required 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. at 494-95.

Inasmuch as the record is devoid of competent medical 
evidence linking a knee disorder to the veteran's period of 
active service, his claim for service connection for 
bilateral degenerative arthritis of the knees is implausible 
and must be denied as not well grounded.

New and material evidence

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for hypertension.  However, the RO previously had considered 
this claim and denied entitlement to the benefit sought in a 
January 1985 rating decision.  The denial was based upon the 
RO's finding no evidence of a causal link between 
hypertension and the veteran's period of active service or 
POW captivity.  The January 1985 decision became final when 
the veteran declined to initiate an appeal.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

The VA may reopen and readjudicate a final decision only upon 
a finding of new and material evidence.  38 U.S.C.A. §§  
5108, 7105; 38 C.F.R. § 3.156(a) (1999); see Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  New and material 
evidence is evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).  If VA finds 
evidence to be new and material it then determines whether 
the claim is well grounded.  Winters v. West, 12 Vet. App. 
203, 206-07 (1999) (en banc).  The VA then evaluates a well-
grounded claim on the merits after ensuring fulfillment of 
the duty to assist.  Id.; 38 U.S.C.A. § 5107.

The evidence of record at the time of the RO's January 1985 
decision included the August 1984 POW history which included 
a complaint of hypertension and the October 1984 VA 
examination report which included a diagnosis of hypertension 
since the late 1960s or early 1970s without kidney, heart or 
eye involvement.  Evidence added to the claims file after the 
January 1985 decision includes March 1988 to September 1995 
records of private heart examinations, VA treatment records 
from November 1989 to July 1997, and reports of VA joints, 
general and eye examinations in September and October 1997.  
Several of the VA treatment records include diagnoses for 
hypertension and the September 1997 VA general examination 
noted blood pressure measurements of 160/100 on three 
separate occasions.  This evidence is not new and material 
because it is cumulative and redundant of previously 
submitted materials documenting diagnoses of hypertension and 
it is not significant because it still fails to provide a 
necessary element of the veteran's claim - medical evidence 
of a causal link between hypertension and the veteran's 
service or captivity.

Beyond the veteran's own statements, there is no competent 
medical evidence linking his hypertension to his period 
service or captivity.  However, as above, the veteran's 
statements alone are not competent evidence of the required 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. at 494-95, nor 
do they provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  The Board views its foregoing discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen his claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996).  Based upon the foregoing, the 
Board concludes that there is no new and material evidence to 
reopen the previously disallowed claim for entitlement to 
service connection for hypertension and that the RO's January 
1985 decision remains final.

The RO's explanation of its January 1985 decision not to 
reopen includes a statement to the effect that newly 
submitted evidence cannot be new and material if it would not 
change the outcome of a case when viewed in the context of 
all other evidence of record.  This interpretation of the 
requirements to reopen a previously denied claim is now 
invalid.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed Cir. 
1998).  Nevertheless, the Board finds that the veteran has 
not been prejudiced by the RO's recitation of an erroneous 
interpretation of VA regulations because the RO also has 
provided valid reasons for declining to reopen the veteran's 
claim and because the RO has provided the veteran with the 
full text 38 C.F.R. § 3.156.


ORDER

Entitlement to service connection for an eye disorder 
including optic atrophy associated with malnutrition is 
denied.

Entitlement to service connection for hypertensive 
cardiovascular disease with congestive failure is denied.

Entitlement to service connection for a sexual dysfunction is 
denied.

Entitlement to service connection for cervical spondylosis is 
denied.

Entitlement to service connection for degenerative arthritis 
of the acromioclavicular joints, bilaterally, is denied.

Entitlement to service connection for degenerative arthritis 
of the knees is denied.

There is no new and material evidence to reopen the veteran's 
claim of entitlement to service connection for hypertension.


REMAND

The Board notes that review of the claims file discloses that 
the RO has not fully responded to all issues raised in this 
case.

In addition to the issues discussed above, the RO's November 
1997 rating decision found that the veteran was not entitled 
to a rating in excess of 30 percent for service-connected 
residuals of frostbite of both feet with vasomotor 
instability and skin changes.  By a written statement on a VA 
Form 9 dated and received in February 1998, the veteran 
contested the decision and requested appellate review.  The 
Board, therefore, construes the February 1998 statement as a 
timely Notice of Disagreement (NOD), filed within a year of 
the date of the challenged rating decision.  See 38 C.F.R. 
§ 20.201 (1999).  Review of the claims file does not disclose 
that the RO provided the veteran with the required Statement 
of the Case (SOC) in response to the NOD.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200 (1999).

When the Board determines that further evidence or 
clarification of the evidence, or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board must remand the matter to the agency of original 
jurisdiction.  38 C.F.R. § 19.9 (1999); Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999) (Board determination that RO 
failure to issue an SOC in response to a veteran's NOD 
contesting a rating decision is a procedural defect requiring 
remand to the RO).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

The RO should provide the veteran and his 
representative with an SOC addressing all 
evidence pertaining to evaluation of 
residuals of frostbite of both feet with 
vasomotor instability and skin changes 
and with information regarding the 
appropriate time period within which to 
submit a substantive appeal.  If the 
veteran files a timely substantive appeal 
the RO should process the case and return 
it to the Board in compliance with the 
applicable procedures regarding 
processing appeals.

Thereafter, the RO should readjudicate the veteran's claim 
for an increased rating for residuals of frostbite of both 
feet with vasomotor instability and skin changes.  If the RO 
denies the benefit sought on appeal, it should issue a 
supplemental statement of the case and provide the veteran 
with a reasonable time within which to respond.  The RO then 
should return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

